OPINION OF THE COURT
Per Curiam.
*23The respondent was convicted, upon a jury verdict, in the County Court, Ulster County, before the Honorable J. Michael Bruhn, of sodomy in the third degree, in violation of Penal Law § 130.40 (2), a class E felony. On November 29, 1999, he was sentenced to 360 days in the Ulster County jail. The sentence was stayed pending an appeal by the respondent.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, O’Brien, S. Miller and Gold-stein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Eric R. Kelly, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Eric R. Kelly is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.